Citation Nr: 1014289	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for coronary artery 
disease, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 
to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran testified at a travel board hearing at the Des 
Moines, Iowa, RO, before the undersigned, in May 2008.  A 
transcript of the hearing is associated with the claims file 
and has been reviewed.


REMAND

The Board notes that the evidence of record indicates that 
the Veteran may be in receipt of Social Security disability 
benefits pertaining to his coronary artery disease and/or 
diabetes mellitus.  Notably, at his personal hearing, he 
testified he had recently been awarded Social Security 
Administration (SSA) benefits that was based, in part, on his 
severe heart disease.  Transcript at 7.  He has intimated 
that there is a correlation between his diabetes mellitus and 
his heart disease.  Transcript at 8.  

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 
Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, the Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies. 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Therefore, the medical 
records from SSA pertaining to any original award of 
disability benefits and any continuing award of benefits, 
related specifically to the Veteran's heart condition, must 
be requested and associated with the claims file before a 
decision can be issued on his claim.  See Golz v. Shinseki, 
No. 09-7039 (Fed. Cir.) (Jan. 4, 2010) (clarifying that VA's 
duty to assist applies only to records relevant to a 
veteran's present claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA 
a copy of any disability determinations 
it has rendered for the Veteran, 
regarding his heart condition or diabetes 
mellitus, and all records upon which 
these decisions were based.  If no such 
records are available, it should be so 
stated.

2.  Review the claims file and 
determination whether any additional 
development is deemed warranted, to 
include the performance of a VA 
examination(s).

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim.  If 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





